Motion for leave to appeal to the Court of Appeals granted. The following questions are certified: (1) Was chapter 659 of the Laws of 1927, which exempted plaintiff’s land from taking by the State under its sovereign right of eminent domain, repealed by any subsequent statutory enactment or enactments 1 (2) Was said exemption terminated by any such subsequent statutory enactment or enactments and by defendant’s action pursuant thereto? (3) Was the order of this court, entered April 28,1958, properly made? Present — Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.